DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Wheeler on 14 July 2022.

The application has been amended as follows: 

4. (Currently Amended) The support assembly of claim 2, wherein each arm includes at least one straight portion 
6. (Currently Amended) The support assembly of claim 1, wherein the platform (108) has an axial platform length along the longitudinal central axis, wherein a ratio of the axial slot length to the axial platform length is from about 1 : 6 to 

The claim amendments were made to clarify potential 112 issues and expedite allowance.
Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitations of independent claim 1 were not found by any prior art. The closest piece of prior art discovered was Farah (US 20200208538) which provides much of the tie rod and support structure as well as providing a mechanical fastener and a slot (all of which can be seen in Figure 4). However, the slot does not have all of the required limitations of independent claim 1, specifically the slot does not at least partially surround the platform that receives the tie rod and the fastener. Winn (US 9869204) also discloses much of the support strut structure along with the platform and mounting structure but does not disclose the slot structure required by claim 1. No other art was found that provided a slot partially surrounding a fastener that fit with any of the structure of the possible base prior art. There would also have to be explicit motivation for why such a slot would be beneficial, as providing a slot around a fastener point for an engine casing mount would severely decrease the strength of the structure, so a specific design would have to be intended to ensure that it still worked. No such rationale was found and no prior art gave any motivation for a combination that taught the slot structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The examiner has cited various fastener structures for turbine engines and tie rod or support strut structures for mid turbine frames.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745